USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-2229       No. 97-1025                               WALTER D. JOHNSON, JR.,                                Plaintiff, Appellant,                                         v.                              MICHAEL MALONEY, ET AL.,                               Defendants, Appellees.                                ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Douglas P. Woodlock, U.S. District Judge]                                ____________________                                       Before                               Torruella, Chief Judge,                          Stahl and Lynch, Circuit Judges.                                ____________________            Walter D. Johnson, Jr. on brief pro se.            Nancy                  Ankers                        White,                              Special Assistant Attorney General, and William       D. Saltzman, Department of Correction, on brief for appellees.                                ____________________                                    June 5, 1997                                ____________________                 Per  Curiam.    While  incarcerated  at  MCI-Norfolk  in            Massachusetts,  plaintiff  Walter  Johnson  suffered   severe            injuries upon being stabbed by a fellow inmate.  He filed the            instant  S 1983  action  against  various  prison  officials,            alleging,  inter alia,  that  they had  exhibited  deliberate            indifference to  his safety and  health in  violation of  the            Eighth Amendment.  The district court, after first dismissing            the                action                       for                          want                               of                                  prosecution, then declined to vacate the            order                  of                     dismissal                              on                                 the independent ground that plaintiff had            failed  to state  a claim.   See  Fed. R.  Civ. P.  12(b)(6).            Plaintiff has appealed from both of these rulings.  We affirm            on the latter ground alone.                 We acknowledge  the seriousness of  the assault and  the            severity of plaintiff's  injuries; we find no cause here,  on            legal grounds, for extended discussion.  It is undisputed, of            course, that "[p]rison  officials have a duty ... to  protect            prisoners from  violence at  the hands  of other  prisoners."            Farmer v. Brennan, 511 U.S. 825, 833 (1994) (quoting  Cortes-            Quinones v. Jimenez-Nettleship, 842  F.2d 556, 558 (1st  Cir.            1988)                  (original citation omitted)).  It is likewise clear that            prison authorities  have a  responsibility to  attend to  the            "serious medical needs of prisoners."  Estelle v. Gamble, 429            U.S.                 97,                     104                        (1976).                                                                 Yet the Eighth Amendment is violated only            when  a   prison   official   has   manifested   "'deliberate            indifference' to a  substantial risk of  serious harm" to  an                                         -2-            inmate's safety  or health.   Farmer, 511 U.S.  at 828.   And            deliberate indifference  requires  a showing  of  "subjective            recklessness," id. at 839--i.e., a showing that "the official            knows of and disregards an excessive risk to inmate health or            safety," id. at 837.                   Nothing in plaintiff's amended complaint, even with  all            reasonable inferences drawn in his favor, would permit such a            finding.  With respect to the stabbing incident, his  factual            allegations                        provide                               no                                  basis for concluding that the attack was            in  any  way  foreseeable   or  that  the  named   defendants            (supervisory                         officials all) had any inkling that such an event            might occur.  Nor, assuming arguendo that the Farmer  inquiry            does not  foreclose the matter,  has plaintiff proffered  any            grounds for imposing supervisory liability on defendants  for            the                behavior                         of a subordinate.  See, e.g., Seekamp v. Michaud,            109                F.3d                     802, 808 (1st Cir. 1997).  Similarly, with respect to            his   medical  treatment,   plaintiff  has   pointed  to   no            circumstances  that would  permit  a  finding  of  deliberate            indifference on the part of defendants.                   For these  reasons, it  "appears beyond  doubt that  the            plaintiff can prove no set  of facts in support of his  claim            which                  would                        entitle                               him                                   to relief."  Conley v. Gibson, 355 U.S.            41, 45-46  (1957)  (footnote omitted).   We  have  considered            plaintiff's                        remaining claims and find them equally unavailing.                                         -3-            We therefore agree with the district court that dismissal for            failure to state a claim was warranted.                   Affirmed.                                         -4-